Exhibit 10.1
CenterPoint Energy, Inc.
Summary of Certain Compensation Arrangements
of the Non-Executive Chairman of the Board
     The following is a summary of certain compensation arrangements of Milton
Carroll, the non-executive chairman of the board of directors of CenterPoint
Energy, Inc. (the “Company”), effective April 22, 2010. Such compensation
arrangements are in addition to the normal retainers paid to directors and
committee chairmen of the Company’s board of directors (which Milton Carroll
shall continue to receive while a non-employee director). For additional
information regarding the compensation of the non-employee directors, please
read the definitive proxy statement relating to the Company’s 2010 annual
meeting of shareholders filed pursuant to Regulation 14A.

  •   Supplemental retainer of $30,000 per month, payable on the last day of
each month, commencing on June 30, 2010 and continuing each month thereafter
until the earlier of May 31, 2013 or the termination of Milton Carroll’s service
as non-executive Chairman of the Board (the “Payment Period”);     •  
Additional cash awards during the Payment Period on June 1, 2010, June 1, 2011
and June 1, 2012 (each such award, a “Cash Award”) in an amount equal to the
product of (i) 25,000 and (ii) the closing sales price per share of the
Company’s common stock, par value $0.01 per share, together with any related
preferred share purchase rights (the “Common Stock”), on the consolidated
transaction reporting system for the New York Stock Exchange on the respective
award date or if there have been no such sales so reported on that date, on the
date immediately preceding the respective award date on which such a sale was so
reported;     •   An option, on or prior to the award date of a Cash Award
during the Payment Period, to receive 25,000 fully vested shares of Common Stock
in lieu of any Cash Award (subject to the holding period and resale restrictions
contained in Rule 144 under the Securities Act of 1933, as amended); and     •  
Certain administrative support during the Payment Period including (a) an office
at the Company’s Houston headquarters and (b) a full-time executive assistant.

 